Citation Nr: 0500031	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the widow of a World War II veteran who died 
in December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was last before the 
Board in March 2001, when it was remanded for additional 
development which has now been completed.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran died in December 1997; the immediate cause of 
death was a subdural hematoma caused by blunt force trauma 
sustained in a fall in December 1997.  

3.  Hypertensive cardiovascular disease and chronic 
obstructive pulmonary disease (COPD) also played a material 
causal role in the veteran's death.  

4.  At the time of the veteran's death, service connection 
was in effect for the residuals of a subtotal gastrectomy 
with anemia; the disability had been rated as 40 percent 
disabling since November 1957.

5.  Neither hypertensive cardiovascular disease nor COPD was 
present in service or until years thereafter, and neither 
disorder was etiologically related to service.

6.  The subtotal gastrectomy with anemia played no causal 
role in the veteran's death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable the RO to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire the RO to 
obtain the evidence on her behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated November 17, 1998, 
and June 19, 2001.  In the latter letter, the RO specifically 
informed the appellant of what the evidence must show in 
order to support the claim and the information needed from 
the appellant.  The appellant responded to this letter in 
July 2001, and the private medical records identified by the 
appellant at that time were subsequently obtained and 
incorporated into the evidentiary record of this appeal.  
Since the appellant was informed of the evidence that would 
be pertinent to her claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
appellant was on notice of the fact that she should submit 
any pertinent evidence in her possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The representative has argued that VA should have 
specifically told the appellant to submit lay evidence of the 
veteran's unsteady gait prior to his death and evidence 
clarifying exactly when the veteran's B-12 shots were 
discontinued.  However, since it appears that the 
representative was already clearly aware of the relevance of 
such evidence, additional notice by VA was unnecessary; and 
this type of evidence would have already been submitted in 
support of the claim if it had been available.  

Moreover, extensive VA and private medical records have been 
obtained and, at the Board's direction, the RO also obtained 
a comprehensive medical opinion concerning the merits of the 
medical questions presented by this appeal based upon a 
review of all of the evidence contained in the veteran's VA 
claims file and in his medical records.  Furthermore, neither 
the appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the claim was initially adjudicated by 
the RO in 1998, long before the enactment of the VCAA in 
November 2000.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claim was last adjudicated in April 2002 
after the final VCAA letter was issued in June 2001 and the 
private medical records identified by the appellant in 
response to that letter had been obtained.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  Any remaining procedural 
errors would constitute harmless error.  Therefore, in the 
Board's opinion, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.  

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In this case, the veteran died at age 76 in December 1997.  
According to the official Certificate of Death, he died as a 
direct result of a subdural hematoma resulting from blunt 
force trauma sustained as a consequence of a fall down a 
flight of stairs.  The case was referred to a Medical 
Examiner who reported that the veteran died as a result of an 
accident.  Hypertensive cardiovascular disease and COPD were 
listed as contributory causes of death.  Permission to 
perform an autopsy on the veteran was refused.  

There is no medical evidence suggesting that hypertensive 
cardiovascular disease or COPD was present in service or 
until years thereafter, nor is there any medical evidence 
suggesting that either disorder was etiologically related to 
service.  Moreover, neither the appellant nor her 
representative has alleged that either of these disorders was 
connected to service.

It is contended on behalf of the appellant that the service-
connected gastrectomy residuals caused a deficiency of 
Vitamin B-12 which, in turn, caused the veteran to become 
dizzy and to fall down a flight of stairs, thereby sustaining 
the fatal head wound.  

The evidence establishes that the veteran developed a 
duodenal ulcer during his active World War II military 
service for which he underwent a partial gastrectomy in July 
1945.  The veteran was discharged from active service in 
September 1945, and service connection was established during 
the veteran's lifetime for the residuals of a subtotal 
gastrectomy with anemia, rated 40 percent disabling since 
November 1957.  

As early as September 1946, it was reported in a VA Social 
Service Adjustment Report that the veteran was maladjusted 
and drinking excessively, and that his poor adjustment to 
civilian employment was greatly complicated by alcoholism.  
Postservice medical records reflect extensive treatments for 
alcoholism, as well as treatments for his gastrectomy 
residuals.  Iron deficiency anemia was first reported in 
connection with the post-gastrectomy symptoms in March 1965.  

During a period of hospital care at a VA facility from 
October 1969 to January 1970, it was reported that the 
veteran had a chronic brain syndrome due to his chronic 
alcoholism.  It is significant that this was long before any 
Vitamin B-12 deficiency was noted.  In September-October 
1974, the veteran was hospitalized at a VA facility for the 
treatment of multiple injuries sustained when he fell down a 
flight of stairs at home while intoxicated.  There was no 
sign of anemia at the time of a subsequent outpatient 
examination in November 1974.  

In January 1993, the veteran was hospitalized at a VA 
facility for the treatment of a depressive disorder following 
suicidal threats.  The Axis III diagnoses at that time 
included COPD, pulmonary hypertension, and coronary artery 
disease, as well as esophageal problems and the 
postgastrectomy syndrome.  The veteran reported a history of 
alcoholism in the past, but his family confirmed that he had 
been sober for the past six years.  The veteran also reported 
a history of dizziness for the previous six months, and it 
was noted that his gait was ataxic.  Neurological examination 
of the veteran showed only mild cognitive deficits.  It was 
recommended that the veteran be put back on B-12 shots, and 
this was done.  Dementia work-up disclosed findings which 
were strongly suggestive of right brain dysfunction of 
unknown etiology.  The veteran was discharged to a VA 
Domiciliary, as his wife decided that they should live 
separately.  Prior to his admission to the VA Domiciliary, 
the veteran was transferred to another VA hospital, where it 
was reported in February 1993 that he was receiving monthly 
injections of Vitamin B-12.  

VA neurological consultation in April 1993 indicated that 
there was no true history of vertigo despite the veteran's 
complaints of dysequilibrium and frequent falls to one side 
or the other.  A progressive hearing loss in the left ear was 
noted, as was a history of significant alcohol abuse, tobacco 
use, and COPD.  Present medications included monthly 
injections of Vitamin B-12.  The VA neurological consultant 
reported that all of the veteran's symptoms of dysequilibrium 
could be due to a combination of peripheral neuropathy (which 
was present) and cerebellar disease from old alcohol abuse.  
A computerized tomography (CT) scan of the head was 
recommended.  

A VA CT scan of the veteran's head in August 1993 revealed 
cerebral atrophy.  Similar studies also disclosed evidence of 
old mastoiditis, and it was reported by VA medical personnel 
in June 1994 that this inner ear trouble may contribute to 
the veteran's complaints of dizziness and dysequilibrium.  On 
a VA examination of the veteran in April 1994, it was 
reported that he was still receiving injections of Vitamin B-
12.  

The veteran was brought to the emergency room of Community 
Memorial Hospital on November 19, 1997, complaining of 
fatigue and weakness.  His history of hypertension and 
bipolar disease was noted, and the list of his current 
medications at this time did not include Vitamin B-12.  He 
was admitted to the Intensive Care Unit, and a CT scan of the 
brain was negative.  It was eventually determined that the 
veteran had suffered a subacute myocardial infarction (heart 
attack), and he was discharged on November 21, 1997, for 
follow-up care by VA.  

The relevant VA medical treatment records dating from late 
November and early December 1997 reflect numerous notations 
to the effect that the veteran tolerated activity well, was 
up and about without difficulty, ambulated without 
difficulty, and exhibited a steady gait.  Extensive 
personality and neuropsychological evaluation of the veteran 
from December 1 to December 8, 1997, demonstrated a 
significant decrease in cognitive functioning compared to the 
1993 assessment.  The results strongly suggested that an 
Alzheimer's-like dementing disorder with organic origins was 
underlying the veteran's symptoms.  Further neurological 
diagnostic assessment was recommended, but could not be 
accomplished due to the veteran's death.  It was further 
noted that the veteran's history of "poor nutrition, a sub-
total gastrectomy, and B-12 deficiency (89 on 11/97) indicate 
[that] these variables merit closer monitoring."  

On December 10, 1997, the veteran was found unconscious at 
the bottom of a stairway outside of his home.  He was 
unresponsive, and there was blood on the ground under his 
head.  It was not known how long he had been unconscious.  
The veteran exhibited seizure-like activity with posturing 
enroute to Community Memorial Hospital, according to the 
ambulance driver, and the veteran went into respiratory 
arrest shortly after his arrival at the hospital.  Vitamin B-
12 was not included on a list of the veteran's current 
medications.  An X-ray study of the veteran's head disclosed 
a long linear fracture across the temporal parietal bone, and 
an electrocardiogram was abnormal.  The veteran was soon 
transferred to University Hospital for further treatment.  
Upon his admission there, his history of a heart attack in 
November 1997 was noted, but his current medications were 
listed as "unknown."  A head CT scan disclosed a right 
frontoparietal nondepressed linear skull fracture with a 
right convexity subdural hematoma.  A right decompressive 
craniotomy with removal of the subdural hematoma was 
performed, but the veteran continued to deteriorate 
postoperatively.  His family requested that only comfort care 
be provided, and "Do Not Resuscitate" status was 
established.  The veteran was pronounced dead at 5:25 a.m. on 
December 13, 1997.  

The appellant has also submitted several medical articles 
concerning vitamin B-12 deficiency in support of her claim.  

In March 2002, the veteran's complete VA claims file 
(including the medical articles submitted on behalf of the 
appellant) and his medical records were reviewed by a VA 
medical expert.  The formal medical report/opinion by this 
medical expert was signed in April 2002.  While admitting 
that a Vitamin B-12 deficiency that is left untreated for a 
very long time can cause spinal cord problems resulting in 
gait/balance symptoms, this medical expert stated that it 
would take a very long time for a deficiency and 
complications to develop due to the large amounts of Vitamin 
B-12 stored by the body.  It was her opinion after reviewing 
all of the relevant medical records that, in view of the 
normal coordination exhibited by the veteran as recently as 
November 1997 for example, it was not documented in his 
medical records that the veteran had been off his Vitamin B-
12 shots for such a great length of time as to result in 
gait/balance problems.  In addition, it was noted that the 
veteran's complaints of dysequilibrium in 1993 continued even 
after Vitamin B-12 replacement therapy had commenced, thereby 
causing the neurologist who evaluated the veteran at that 
time to report that his complaints of balance problems could 
be due to a combination of peripheral neuropathy and 
cerebellar disease from old alcohol abuse.  

It was the stated opinion of this medical expert that it was 
unlikely that the veteran's fatal fall in December 1997 was 
related to the service-connected postgastrectomy residuals or 
to a Vitamin B-12 deficiency.  The evidence did not 
demonstrate to this medical expert that the veteran developed 
spinal cord sequelae from the lapse in his B-12 shots, nor 
did it support a conclusion that the fall that led to the 
veteran's death resulted from B-12 deficiency or from the 
gastrectomy residuals.  In addition, this medical expert 
concluded that both hypertensive cardiovascular disease and 
COPD developed a significant number of years after the 
veteran's active service, and there was no evidence provided 
of a link to his military service for those conditions.  It 
was felt that the veteran's COPD was more likely than not 
related to his history of smoking.  

The Board finds that the March/April 2002 VA medical opinion, 
based as it is upon a comprehensive review of the relevant 
medical records, to be completely convincing and adopts its 
reasoning and conclusions.  Although aware of the contents of 
this medical opinion, neither the appellant nor her 
representative has presented any competent medical evidence 
to challenge or rebut the reasoning or the conclusions of the 
VA medical expert.  The Board recognizes the obvious 
sincerity of the appellant's belief in the merits of her 
claim; however, unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The overwhelming cause of the veteran's death was a severe 
brain injury sustained in an accidental fall down a flight of 
steps which in no way can be attributed to a service-
connected disability.  Accordingly, it is concluded that a 
service-connected disability neither caused nor contributed 
to the veteran's death in December 1997, and the appeal will 
be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


